Citation Nr: 1758828	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-35 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2014 for the award of service connection for left lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy. 

3.  Propriety of the reduction of the rating for lumbar strain with L5-S1 nerve root compression from 40 percent to 20 percent effective July 1, 2015.

4.  Entitlement to an increased rating for service connected lumbar strain with L5-S1 nerve root compression.  

5.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left hip.  

6.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.    

7.  Entitlement to service connection for hypertension claimed as high blood pressure.  

8.  Entitlement to service connection for stroke.  

9.  Entitlement to service connection for sleep condition.

10.  Entitlement to service connection for epilepsy, diencephalic.  

11.  Entitlement to service connection for headache disability.  

12.  Entitlement to service connection for high cholesterol (hyperlipidemia).  

13.  Entitlement to service connection for an acquired psychiatric disability.  

14.  Entitlement to service connection for a neck condition.  

15.  Entitlement to service connection for a left upper arm condition.

16.  Entitlement to service connection for a right arm condition.

17.  Entitlement to service connection for bilateral leg conditions.

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to July 1990.    

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date prior to January 30, 2014 for the award of service connection for left lower extremity peripheral neuropathy;
entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy, an increased rating for service connected lumbar strain with L5-S1 nerve root compression, a rating in excess of 30 percent for degenerative joint disease of the left hip and a rating in excess of 10 percent for left knee chondromalacia patella; and the issues of entitlement to service connection for stroke, epilepsy, diencephalic, headaches, psychiatric disability, neck condition, left upper arm condition, right arm condition, bilateral leg conditions; and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Although the Veteran's lumbar spine showed significantly improved forward flexion on select examinations, evidence does not make it reasonably certain that actual improvement in the low back disability will be maintained under the ordinary conditions of life.  

2.  The Veteran is neither shown nor alleged to have sleep apnea or any other sleep disability.  

3.  Although the Veteran is shown to have hyperlipidemia (including high cholesterol), this does not constitute a disability for purposes of an award of VA compensation.  


CONCLUSIONS OF LAW

1.  The reduction of the rating assigned for the Veteran's low back disability from 40 percent to 20 percent effective July 1, 2015 was not proper.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5543 (2017).

2.  The criteria for entitlement to service connection for a sleep disability, to include sleep apnea, are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for hyperlipidemia (high cholesterol) are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable outcome detailed below in regard to the propriety of the reduction of the rating for the Veteran's low back disability, an assessment of VA's duties under the VCAA in relation to this claim is not necessary.  In regard to the claims for service connection for hyperlipidemia and sleep problems, VA provided an adequate VCAA notice letter in June 2014.    

 VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.   

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, post-service medical records and the assertions of the Veteran and his representative are all associated with the claims file.   

The Board also notes that although the other claims for service connection on appeal require remand in order to obtain any outstanding SSA records, the claims for service connection for sleep condition and high cholesterol do not require such action.  In this regard, there is no reasonable possibility that SSA records would aid in establishing service connection for sleep disability because there is no evidence or allegation of record that the Veteran has any such disability (as opposed to having sleep disturbance as a symptom of one or more service-connected disabilities or as a symptom of one or more disabilities for which service-connection is claimed).  Similarly, there is no reasonable possibility that SSA records would aid in establishing service connection for high cholesterol as this is by definition a laboratory finding and not an underlying disability. 
VA has not provided an examination in relation to the claims for service connection for hyperlipidemia and sleep problems.  VA has no duty to do so in relation to the claim for sleep disability because the evidence does not show any indication of a current sleep disability or symptoms of a current sleep disability (as opposed to evidence indicating that impaired sleep is symptom of an underlying physical or psychiatric disability that is either already service-connected, separately on appeal or not the subject of this appeal) and the existing evidence of record is sufficient to decide this claim.  VA has no duty to obtain an examination in relation to the claim for service connection for hyperlipidemia because the existing evidence of record is sufficient to decide this claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

A.  Reduction of rating for low back disability

Congress has provided that a Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344 (2013); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, there must be material improvement in the disability before there is any rating reduction. In such cases, the provisions of 38 C.F.R. § 3.344 (a) and (b) are for application.  Included in these regulatory sections is a provision indicating that a reduction of a rating in place for more than five years will not be undertaken even if the evidence indicates material improvement in the disability if the evidence does not make it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  

In this case, in a June 2005 rating decision, the RO granted service connection for the Veteran's low back disability.  A 40 percent rating was assigned effective July 21, 2004.  Subsequently, in an April 2015 rating decision, the RO reduced the assigned rating to 20 percent effective July 1, 2015.  Thus, the rating in question has been in effect for more than 5 years and the provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable.  
       
The Board understands the rationale for the RO's ratings reduction.  In this regard, at an initial April 2005 QTC examination, the Veteran's forward flexion was found to be severely limited to 30 degrees.  This finding essentially formed the basis for the assignment of the 40 percent rating.  However, at a subsequent April 2007 QTC examination and at a September 2014 VA examination, forward flexion was found to be 90 degrees.  Thus, under this measure of back function, the Veteran clearly evidenced improvement during the latter two examinations.  

However, at the April 2005 examination, the examiner found that the combination of the Veteran's back, hip and knee disabilities resulted in moderate impairment in his usual occupation and daily activity.  Then, at the April 2007 examination, the examiner found that due to the degenerative arthritis in the Veteran's hips and back, he would need to avoid prolonged weight bearing activity; would need to use a single point cane for ambulation; would be unable to perform repetitive bending, lifting and twisting movements; and would be limited to lifting 8 to 10 pounds on a very occasional basis and with great caution.  Subsequently, at the September 2014 VA examination, the examiner found that back pain, weakness, fatigability or incoordination might significantly limit functional ability during flare-ups or when the joint is used over a period of time.  However, the examiner commented that it was not possible to express any such additional limitation due to pain, weakness or incoordination in terms of degrees of additional motion loss since the Veteran was not currently experiencing a flare-up and had not repeatedly used the joint beyond what was required for standard testing.  The April 2007 examiner's commentary indicates overall functional limitations at least as severe as those noted by the April 2005 examiner and the September 2014 examiner's commentary concerning overall functional loss cannot be construed as showing improvement in the back disability under the conditions of ordinary life as he was not able to comment on the such conditions without resorting to speculation.  Thus, these findings do not make it certain that the improvement in function indicated by the improved flexion findings would actually be maintained under the conditions of ordinary life.  Accordingly, they do not provide a basis for a reduction in the Veteran's disability rating and the 40 percent rating initially assigned for this disability must be restored effective July 1, 2015.  See Brown, 5 Vet. App. 413, 420-22 (1993); see also 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.13; Schafrath, 1 Vet. App. 589, 594 (1991).

The Veteran is advised that his claim for a rating in excess of 40 percent for low back disability remains on appeal and is addressed in the remand below.  Notably, that remand includes an instruction to afford the Veteran a new VA examination to assess the current severity of his low back disability.  There is a possibility that if that examination shows improvement in function in the conditions of ordinary life, the AOJ may again institute a reduction of the 40 percent rating.  Consequently, the Veteran may want to consider consulting with his representative concerning whether or not he would like to continue to seek a higher than 40 percent rating for his low back disability.  

B.  Service connection for sleep disability and high cholesterol

In September 2013 correspondence, the Veteran indicated that he was seeking compensation for a number of conditions, including "sleep conditions."   Also, the medical evidence of record indicates that the Veteran's sleep has been negatively affected by his existing service-connected disabilities and also some of the disabilities for which service connection is sought.  However, there is no indication in the medical evidence or in the allegations of the Veteran or his representative that the Veteran has any independent sleep disability (e.g. sleep apnea, restless leg syndrome, narcolepsy).  Consequently, both the medical evidence and lay allegations of record only establish sleep disturbance as a symptom of other disabilities already subject to service connection or already subject to claims for service connection.  Accordingly, as the established presence of an actual underlying disability, rather than a symptom of other disabilities are a prerequisite for an award of service connection, the claim for service connection for sleep condition must be denied.  38 C.F.R. § 3.303; See also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection).  

Similarly, the evidence shows that the Veteran has been found to have high cholesterol.   High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  However, hypercholesterolemia is simply defined as an "excess of cholesterol in the blood." Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994) and hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

Hyperlipidemia and elevated cholesterol are considered to be laboratory findings and therefore are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, the evidence of record does not suggest the Veteran's elevated cholesterol causes any impairment of earning capacity.  Once again, in the absence of proof of current disability there can be no valid claim for service connection.  Brammer, 3 Vet. App. 223 (1992).  Accordingly, the Veteran's claim for service connection for high cholesterol must also be denied.


ORDER

The reduction of the rating assigned for the Veteran's low back disability from 40 percent to 20 percent effective July 1, 2015 was not proper and the 40 percent rating is restored effective July 1, 2015.   

Service connection for sleep disability, to include sleep apnea, is denied.

Service connection for high cholesterol (hyperlipidemia) is denied.    


REMAND

Remand is required to attempt to obtain Social Security Administration (SSA) records.  In February 2007, the RO received a request from Disability Determination Services (DDS), a North Carolina government Agency funded by SSA, for VA medical treatment records dated since 2005.  Then in October 2010 letters, DDS noted that it had been authorized by the Veteran to obtain medical records for use in evaluating disability under Social Security, SSI or Medicaid.  It also indicated that it had received from the RO an SSA/DDS Standard Summary and that it was requesting VA medical records from April 2005 to December 31, 2007 and VA medical records of EKG tracings.  These inquiries indicate that the Veteran had been in the process of filing for Social Security Disability (SSDI) benefits and/or SSI benefits in both 2007 and 2010.  However, there is no indication in the record that the RO has attempted to obtain any records from SSA.  As there is a reasonable possibility that such SSA records are relevant to the Veteran's remaining claims on appeal, a remand is necessary to attempt to obtain the records.  See 38 C.F.R. § 3.159 (c)(2) (2015); Golz v. Shinseki, 540 F.3d 1317 (Fed. Cir. 2010).

In addition to obtaining any outstanding SSA records, on remand, the AOJ should to identify all sources of recent treatment or evaluation he has received for his service connected disabilities and any other claimed disabilities and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.    

The Veteran has already received a VA examination to assess the likelihood that his hypertension became manifest in service or is otherwise related to service.  However, in more recent argument, the Veteran's attorney has argued that his hypertension has been caused or aggravated by the pain and stress from his service-connected disabilities.  Thus, given that this claim must be remanded anyway, a supplemental medical opinion should be obtained to assess the likelihood that the Veteran's hypertension is caused or aggravated by his service-connected disabilities.   

Also, in regard to the claim for service connection for an acquired psychiatric disability, in a December 2015 opinion, a private psychologist opined that it was more likely than not that the Veteran's current depressive disorder had been caused/aggravated by his service-connected medical conditions.  Notably, the Veteran has not received a VA psychiatric examination in relation to his claim for service connection for depressive disorder.  Thus, in light of the December 2015 opinion, on remand, such an examination should be scheduled.  

Additionally, in a January 2017 medical opinion, a private physician opined that it was more likely than not that the Veteran's headaches had multifactorial causes, including his hypertension, depressive disorder with anxiety, tinnitus and history of stroke.  Notably, the Veteran has not received a VA examination in relation to his claim for headache disability.  Thus, in light of the January 2017 private medical opinion, on remand, such an examination should be scheduled.  

Moreover, the Veteran last received VA examinations to assess the current severity of his low back, left hip and left knee disability in September 2014 and given the state of the current case law, these examinations may not have been fully adequate for rating purposes.  Thus, on remand, the Veteran should be afforded examinations to assess the current severity of these service-connected disabilities.   

In September 2013 correspondence, the Veteran indicated that he was filing claims for service-connected compensation for stroke, epilepsy, high blood pressure, high cholesterol, headaches, sleep condition and mental conditions.  He also indicated that he wanted to file a claim for "increased compensation for back conditions, leg conditions, neck conditions and arm conditions."  The Board notes that the Veteran is not service-connected for any neck disability or arm disability.  Thus, the RO interpreted his claims for "increased compensation for neck and arm conditions" as claims for service connection for neck condition, left upper arm condition and right arm condition.  

Also, the Veteran is already service-connected for low back disability, left knee disability and left lower extremity peripheral neuropathy and claims for increase for all of these disabilities are already on appeal.  Thus, the RO just continued to work on his claim for increased compensation for back disability and interpreted his claim for increased compensation for "bilateral leg condition" submitted in September 2013 as a new claim for service connection for bilateral leg condition.  However, it is unclear whether the Veteran actually desires to pursue the claims for service connection for neck disability, left upper arm condition, right arm condition and bilateral leg condition.  In this regard, in his February 2017 brief, the Veteran's attorney did not make any argument that service connection should be warranted for any such claimed disabilities/conditions and instead limited his argument to whether service connection should be warranted for acquired psychiatric disability (depressive disorder), hypertension, stroke and headaches.  Accordingly, on remand, the AOJ should contact the Veteran to determine whether he does wish to pursue claims for service connection for neck disability, left upper arm condition, right arm condition and bilateral leg condition or whether he wishes to withdraw these claims.        

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to determine whether he wishes to continue to pursue claims for service connection for neck disability, left upper arm condition, right arm condition and bilateral leg condition or whether he wishes to withdraw these claims.  

2.  Obtain from SSA any copies of decisions awarding or denying the Veteran disability benefits and the medical records considered in those determinations.  If those records are unavailable, it must be appropriately certified for the record.

3.  Ask the Veteran to identify any recent sources of treatment or evaluation he has received for his service connected disabilities and for the additional disabilities for which he is claiming service connection.  Then, secure copies of complete records of the treatment or evaluation (that are not already of record) from all sources appropriately identified. .  

4.  Arrange for a VA examination by a psychiatrist or psychologist to determine the likely etiology of any current psychiatric disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, pertinent post-service medical records, the opinion provided by the private psychologist, R.W., in December 2015, the argument presented by the Veteran's attorney, J.M.W. in February 2017 and any other information in the file deemed pertinent.

The examiner should then render any applicable psychiatric diagnoses.  For each psychiatric disorder diagnosed, the examiner should render an opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current psychiatric disorder is directly related to service, including the pain the Veteran experienced during service.  

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current psychiatric disorder has been caused by an individual service-connected disability or any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

C) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current psychiatric disorder has been aggravated by an individual service connected disability or by any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

The examiner should explain the rationale for all opinions provided.  

5.  Arrange for an addendum opinion by an appropriate medical professional to determine the likelihood that the Veteran's hypertension is secondary to any individual service-connected disability or any combination of service-connected disabilities.   The Veteran's claims file must be reviewed by the medical professional in conjunction with the examination.  This review should include the service treatment records, pertinent post-service medical records, the September 2014 VA hypertension examination, the argument presented by the Veteran's attorney, J.M.W. in February 2017 and any other information in the file deemed pertinent.
The medical professional should then provide opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current hypertension has been caused by an individual service connected disability or by any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current hypertension has been aggravated by an individual service connected disability or by any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

The medical professional should explain the rationale for all opinions provided.  

6.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current headache disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, pertinent post-service medical records, the opinion provided by private physician, M.B. in January 2017, the argument presented by the Veteran's attorney, J.M.W. in February 2017 and any other information in the file deemed pertinent.  

The examiner should indicate whether the Veteran has a current disability manifested by headaches and if so, should provide an appropriate diagnosis.  

The examiner should then provide medical opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disorder is directly related to service, including the pain the Veteran experienced therein.  

B) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current headache disorder has been caused by an individual service connected disability or by any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

C) Is it at least as likely as not (i.e. a 50% chance or greater) that the any current headache disorder has been aggravated by an individual service connected disability or by any combination of the Veteran's service-connected disabilities (as of December 2017, these disabilities include low back disability, left hip disability, bilateral tinnitus, left knee disability and scars of the right cornea and eyelid).

The examiner should explain the rationale for all opinions provided.  

7.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected low back, left hip and left knee disabilities.  The claims file should be made available for review in conjunction with the examination.    Any indicated tests should be performed.

In particular, the examination must include tests of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing and if applicable, in the opposing non-service connected joint.  If the examiner concludes that this required testing is not necessary in this case, or is unable to conduct this required testing, he or she should clearly explain why this is so.

Also, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss after repetitive use due to pain, pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Additionally, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss during flare-ups due to pain, pain on motion, weakness, excess fatigability, and/or incoordination.  The examiner should provide his or her best estimate of any such additional functional loss in terms of additional degrees of limited motion.

8.  Review the examination reports to ensure that they are in compliance with the remand instructions.  If not, take appropriate corrective action.  

9.  Conduct any additional development deemed necessary in relation to the claims remaining on appeal.  

10.  Readjudicate the claims.  If any remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


